Citation Nr: 0108904	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-13 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes ("pension").  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to May 
1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  A hearing was held at the RO before the 
undersigned Member of the Board in April 1998.

The appeal was last before the Board in August 1998, at which 
time, relative to the issue stated on the title page, it was 
remanded for further development.  Following completion, in 
part, of the requested development, the RO, in a Supplemental 
Statement of the Case (SSOC) mailed to the veteran in 
November 2000, continued to deny the benefit sought on 
appeal.

Thereafter, the appeal was returned to the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this 
case, in addition to the reasons discussed below, is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

Relative to the veteran's claim for pension, he contends, in 
essence, that the collective impact occasioned by his several 
disabilities precludes him from maintaining substantially 
gainful employment.  In this regard, the veteran was examined 
by VA (via several examinations) relative to his various 
disabilities in early 1999.  Some of the veteran's present 
disabilities were evaluated in a rating decision entered in 
April 1997.  In the Board's above-cited August 1998 remand, 
the RO was specifically directed to evaluate "[e]ach (italics 
in original)" of the veteran's disabilities subsequent to the 
completion of the above-addressed VA examinations.  However, 
no formal rating decision was entered by the RO after these 
examinations were performed and the above-cited November 2000 
SSOC (wherein the veteran's claim for pension continued to be 
denied) did not feature such evaluation/reevaluations.  In 
addition, two disabilities, i.e., arthritis ("[d]egenerative 
changes") involving the veteran's thoracic spine, which was 
revealed by VA X-ray performed in January 1999, and a 
fracture involving the left wrist, which was revealed by VA 
X-ray performed in January 1999, have not on any occasion 
been rated.  On assessing the foregoing in conjunction with 
the pertinent discussion (bearing on the need for compliance 
with remand directives) of the United States Court of Appeals 
for Veterans Claims in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the Board is of the opinion that pertinent 
development, as specified in greater detail below, must be 
performed before any further appellate action ensues.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he indicate whether he has, 
since December 1996, been treated at any 
VA or private facility other than the VA 
Medical Center in Bedford, Massachusetts.  
In light of the veteran's response (if 
any), the RO should take appropriate 
action to procure copies of any indicated 
VA or private treatment reports.  In any 
event, the RO should take appropriate 
action to procure copies of all existing 
treatment reports pertaining to treatment 
(inpatient or outpatient) rendered the 
veteran since December 1996 at the VA 
Medical Center in Bedford, Massachusetts.

The RO should also ask the veteran to 
submit a detailed statement concerning his 
work history from July 1996 to the 
present.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO, after 
evaluating (rating) all of the veteran's 
nonservice-connected disabilities (to 
specifically include arthritis involving 
the thoracic spine and a fracture 
involving the left wrist), should 
readjudicate his claim for pension; in 
readjudicating the pension claim, the RO 
should give appropriate consideration to 
the provisions of 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. 
§§ 3.321(b)(2), 4.15 and 4.17 (2000).  

4.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be provided with a SSOC which 
includes a discussion of the average 
person standard and unemployability 
standard by which a permanent and total 
disability rating for pension purposes may 
be assigned. The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and the rating 
criteria for the veteran's disabilities.  
The SSOC should also contain reference to 
documentation that notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
complete.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


